SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

965
CA 15-01053
PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


EARTHA C. SOUTHERN, INDIVIDUALLY AND AS PARENT
AND NATURAL GUARDIAN AND ADMINISTRATOR OF THE
ESTATE OF MALACHI SOUTHERN, INFANT, DECEASED,
PLAINTIFF-APPELLANT,

                      V                                             ORDER

SENZAN HSU, M.D., CHILDREN’S HOSPITAL OF BUFFALO
OF KALEIDA HEALTH, DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANT.


EARTHA C. SOUTHERN, PLAINTIFF-APPELLANT PRO SE.

GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (MICHAEL J. WILLETT OF
COUNSEL), FOR DEFENDANT-RESPONDENT SENZAN HSU, M.D.

ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (ELIZABETH G. ADYMY OF
COUNSEL), FOR DEFENDANT-RESPONDENT CHILDREN’S HOSPITAL OF BUFFALO OF
KALEIDA HEALTH.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered April 9, 2015. The order granted the motions of
defendants Senzan Hsu, M.D., and Children’s Hospital of Buffalo of
Kaleida Health, for summary judgment dismissing all claims and cross
claims against them.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    November 10, 2016                      Frances E. Cafarell
                                                   Clerk of the Court